Citation Nr: 1538028	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  89-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thyroid nodular disease, to include as secondary to exposure to ionizing radiation and exposure to lewisite.  


REPRESENTATION

Veteran represented by:	Eric G. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case has been in appellate status since the late 1980's and has been the subject of a number of previous Board remands.  

In November 2012, the Board issued a decision that denied entitlement to service connection for thyroid nodular disease.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2013, a Court order vacated and remanded the Board's November 2012 decision for action consistent with the terms of a Joint Motion for Remand (JMR).  In response, the Board obtained expert medical opinions from the Veterans Health Administration in October 2014 and June 2015.  

The appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during active service, which resulted in elevated levels of uranium and strontium in his body.  

2.  The most credible expert medical opinion finds that the Veteran's thyroid nodular disease and hypothyroidism was incurred due to the Veteran's radiation exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for thyroid nodular disease have been met.  38 U.S.C.A. §§ 1110, 1112(c)(2), 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.309(d), 3.311 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for disabilities claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

Pertinent to this case, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disability at issue is a radiogenic disease. 

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes thyroid cancer, and non-malignant thyroid nodular disease.  38 C.F.R. § 3.311(b)(2).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).

When it is determined that a Veteran was exposed to ionizing radiation as a result of onsite participation in the atmospheric testing of nuclear weapons, the Veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

Finally, for any claim based upon presumptive service connection, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Exposure to ionizing radiation has been confirmed as he was present at Operation IVY in 1952.  As thyroid nodular disease is a radiogenic disease, his case was referred for dose estimate.  The Defense Threat Reduction Agency (DTRA) found that the Veteran had a dose of 18 rem external gamma, 2 rem external neutron, 0.1 rem internal committed dose to the thyroid (alpha), and 8 rem internal committed dose to the thyroid (beta plus gamma).  This is considered to be the most accurate dose estimate available.

The Veteran was found to have a thyroid nodule in April 1987.  He was diagnosed as having a nodular colloid goiter in 1990.  Private medical records in March 1996 reflect a possible malignancy in the thyroid.  He underwent a left thyroidectomy.  In July 1998, a thyroid goiter was again diagnosed, status post-surgery.  Since that time, the Veteran has received diagnoses of hypothyroidism and been on Synthroid.

This appeal has a long history which includes many medical opinions from both private sources and from VA sources.  None of these opinions were definitive in that they were all flawed in some manner, such as failing to provide rationales, misstating the evidence, or failing to consider important evidence.  Further, the opinions never fully addressed whether the elevated levels of uranium and strontium in the Veteran's body were the result of exposure to ionizing radiation in service, or other naturally occurring sources. 

For example, a September 2000 medical opinion that was apparently obtained in response to the Veteran's request for chelation therapy from VA discusses the significance of the laboratory findings that showed an elevated level of uranium in the Veteran's urine.  This opinion states that the radiation exposure and uranium levels in the documents provided were minimal.  It further adds that whether the exposure to ionizing radiation was in any way linked to thyroid nodules is unclear at best.  However, this opinion does state that the Veteran's elevated level of uranium could reasonably be expected to be the result of the nuclear explosion in service.  Furthermore, medical literature has since been submitted that would seemingly support a possible relationship between radiation and thyroid nodules.  

There are several private opinions, and a June 2011 VA examination report, which support the contention that the Veteran's thyroid condition is due to metals he accumulated while on active duty.  These include opinions by Dr. Neal, dated October 1997, December 1997, February 1998 and July 1998, and an opinion by Dr. Ross dated February 1999.  These examiners have noted blood tests showing the Veteran's levels of metals such as uranium, chromium, and strontium were elevated.  The claims file shows that samples were taken from the Veteran in 1997, 1999, and 2000.  However, beyond noting the elevated levels of certain elements such as uranium, chromium, and strontium in these studies, none of the medical professionals has provided a rationale for their opinion that the thyroid disease was related to these elevated levels.  

After a review of the above evidence, a VHA endocrinologist offered a March 2012 opinion that the laboratory reports did not support a finding of elevated body levels of heavy metals, but also noted he was not a toxicologist.  This examiner opined that the Veteran's disability was not related to the elevated levels of heavy metal.  

In June 2012, a VHA a pathologist found elevated levels of uranium and strontium in the hair samples taken from the Veteran.  However, this opinion did not comment on the significance of this finding or a relationship between the elevated levels and the Veteran's thyroid nodular disease.  It also noted that no uranium had been seen in a 24 hour urine collection but did not comment on the significance of this remark.

In the October 2013 JMR the parties agreed that the March 2012 opinion was flawed in that it was premised in part on the faulty assumption that the Veteran did not have elevated body levels of heavy metals.  The parties also agreed that the June 2012 report was faulty because while it did not include an opinion as to their relationship to the thyroid nodular disease and elevated body levels of heavy metals.  

The October 2014 VHA opinion was essentially non responsive in several respects.  For example, the author stated that a question as to whether the Veteran's elevated heavy metals were related to ionizing radiation in service was outside his area of expertise.  Also, he added that a literature review did not result in any report linking elevated levels of strontium and uranium to the development of thyroid nodules.  The Veteran has submitted three studies that seemingly show such a relationship.  Finally, this opinion did not offer any opinion on whether the hypothyroidism or thyroiditis was related to radiation exposures in service. 

Given the remark in the September 2000 VA opinion that the Veteran's uranium could reasonably be expected to come only from the nuclear explosion during service as well as the June 2012 VHA opinion which states that the uranium and strontium measured in the Veteran's hair could in theory be related to slow release from prior radiation exposure during Operation IVY, the Board conceded that the Veteran's elevated uranium and strontium is the result of radiation exposure during service.   

A new VHA opinion was received in June 2015.  The examiner opined that it was at least as likely as not that the Veteran's non-malignant thyroid nodule disorder was related to the elevated levels of heavy metal found in his body.  She also opined that it was at least as likely as not that the Veteran's hypothyroidism or thyroiditis was related to the radiation exposure in service or the resulting elevated levels of heavy metal.  In support of these opinions, the examiner referred to two comprehensive and thorough reviews as well as numerous individual studies indicating that radiation exposure such as that described in the Veteran's case was implicated in the development of non-malignant thyroid nodules, hypothyroidism, thyroiditis, and autoimmune thyroid diseases.  

In view of this opinion, which is the most comprehensive and accurate opinion to date, the Board finds that the evidence supports entitlement to service connection for the Veteran's thyroid nodular disease.   


ORDER

Entitlement to service connection for thyroid nodular disease is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


